        Case 4:20-cv-01964-MWB-EBC Document 8 Filed 01/06/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MICHAEL GALLON,                                     No. 4:20-CV-01964

                     Petitioner,                        (Judge Brann)

          v.

    WARDEN SPAULDING,

                 Respondent.

                                   MEMORANDUM OPINION

                                      JANUARY 6, 2021

        Petitioner Michael Gallon (“Petitioner” or “Gallon”), a federal prisoner

formerly incarcerated at the United States Penitentiary at Lewisburg, filed the

instant petition pursuant to 28 U.S.C. § 2241 on October 26, 2020.1 He

supplemented the petition on December 7, 2020.2 Gallon challenges his May 29,

2014 sentence imposed in criminal case 8:13-cr-626-T-23 AEP in the United States

District Court for the Middle District of Florida – Tampa Division.3

        For the reasons that follow, the petition will be summarily dismissed.




1
     Doc. 1.
2
     Doc. 7.
3
     Doc. 1, p. 1.
        Case 4:20-cv-01964-MWB-EBC Document 8 Filed 01/06/21 Page 2 of 6




I.       PRELIMINARY REVIEW STANDARD

         Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts.4

The provisions of Rule 4, which are applicable to § 2241 petitions under Rule 1(b),

provides in pertinent part: “If it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” A petition

may be dismissed without review of an answer “when the petition is frivolous, or

obviously lacking in merit, or where . . . the necessary facts can be determined

from the petition itself. . . .”5

II.      BACKGROUND

         On February 5, 2014, Gallon entered knowledgeable and voluntary pleas of

guilty to sex trafficking of a minor in violation of 18 U.S.C. §§ 1591(a)(1), (a)(2),

(b)(1), (b)(2), and 2, and distribution of child pornography in violation of 18

U.S.C. §§ 2252(a)(2) and (b)(1).6 On May 29, 2014, the court sentenced him to ‘a

term of four hundred five (405) months, consisting of concurrent terms of four

hundred five (405) months as to count one and two hundred forty (240) months as



4
      28 U.S.C. foll. § 2254 (2004).
5
      Gorko v. Holt, Civ. No. 4:05-CV-956, 2005 WL 1138479 *1 (M.D. Pa. May 13, 2005)
      (McClure, J.)(quoting Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) ).
6
      See electronic docket, M.D.FL., Tampa Division, Case 8:13-cr-00626-SDM-AEP, Docs. 28-
      30, 35, 42.
                                                   2
       Case 4:20-cv-01964-MWB-EBC Document 8 Filed 01/06/21 Page 3 of 6




to count two.”7

        On January 20, 2015, he filed a motion to vacate sentence under 28 U.S.C. §

2255, which the district court denied on December 7, 2015.8 Although he appealed

to the United States Court of Appeals for the Eleventh Circuit, the Eleventh Circuit

dismissed the appeal for want of prosecution on June 24, 2016.9 Approximately

thirty months later, he moved to reopen the case.10 The sentencing court denied the

motion.11 Gallon appealed. On July 2, 2019, the Eleventh Circuit again dismissed

the appeal for want of prosecution.12

        Prior to filing the instant petition, Gallon unsuccessfully moved to reduce his

sentence, petitioned for release to home confinement, and sought compassionate

release.13

        In the instant petition, Gallon seeks relief on the grounds that he is actually

and factually innocent, that his sentence is unconstitutional or illegal, that he

involuntarily entered a guilty plea, and that he suffered procedural due process

violations associated with his waiver of indictment and the lack of grand jury

proceedings.14


7
     Id. at Docs. 41, 42.
8
     Id. at Docs. 43, 44.
9
     See electronic docket, M.D.FL., Tampa Division, Case 8:15-cv-00110-SDM-AEP, Docs. 6, 8.
10
     Id. at Doc. 9.
11
     Id. at Doc. 10.
12
     Id. at Docs. 13, 18.
13
     See electronic docket, M.D.FL., Tampa Division, Case 8:13-cr-00626-SDM-AEP, Docs. 45,
     48, 61, 62, 66, 67.
14
     Id. at Docs. 1, 7.
                                               3
        Case 4:20-cv-01964-MWB-EBC Document 8 Filed 01/06/21 Page 4 of 6




III.    DISCUSSION

        When challenging the validity of a federal sentence and not its execution, a

federal prisoner is generally limited to seeking relief by way of a motion pursuant

to 28 U.S.C. § 2255.15 A federal prisoner must file a § 2255 motion in the

sentencing court, “a court already familiar with the facts of the case.”16 A

challenge can only be brought under § 2241 if “it ... appears that the remedy by [a

§ 2255] motion is inadequate or ineffective to test the legality of his detention.”17

This language in § 2255, known as the safety-valve clause, must be strictly

construed.18 Significantly, “[i]t is the inefficacy of the remedy, not the personal

inability to use it, that is determinative.”19 “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant relief, the one-year

statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of the amended § 2255.”20




15
     In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997); Russell v. Martinez, 325 F. App’x.
     45, 47 (3d Cir. 2009)(“a section 2255 motion filed in the sentencing court is the presumptive
     means for a federal prisoner to challenge the validity of a conviction or sentence”).
16
     See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); Russell v. Martinez, 325 F. App’x 45,
     47 (3d Cir. 2009) (noting that “a section 2255 motion filed in the sentencing court is the
     presumptive means for a federal prisoner to challenge the validity of a conviction or
     sentence”).
17
     28 U.S.C. § 2255(e).
18
     Dorsainvil, 119 F.3d at 251; Russell, 325 F. App’x. at 47 (stating the safety valve “is
     extremely narrow and has been held to apply in unusual situations, such as those in which a
     prisoner has had no prior opportunity to challenge his conviction for a crime later deemed to
     be non-criminal by an intervening change in the law”).
19
     Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002).
20
     Id. at 539.
                                                  4
       Case 4:20-cv-01964-MWB-EBC Document 8 Filed 01/06/21 Page 5 of 6




        In sum,

        Our Circuit permits access to § 2241 when two conditions are satisfied:
        First, a prisoner must assert a “claim of ‘actual innocence’ on the theory
        that ‘he is being detained for conduct that has subsequently been
        rendered non-criminal by an intervening Supreme Court decision and
        our own precedent construing an intervening Supreme Court
        decision”—in other words, when there is a change in statutory caselaw
        that applies retroactively in cases on collateral review. Tyler, 732 F.3d
        at 246 (quoting Dorsainvil, 119 F.3d at 252). And second, the prisoner
        must be “otherwise barred from challenging the legality of the
        conviction under § 2255.” Id. Stated differently, the prisoner has “had
        no earlier opportunity to challenge his conviction for a crime that an
        intervening change in substantive law may negate.” Dorsainvil, 119
        F.3d at 251. It matters not whether the prisoner’s claim was viable
        under circuit precedent as it existed at the time of his direct appeal and
        initial § 2255 motion. What matters is that the prisoner has had no
        earlier opportunity to test the legality of his detention since the
        intervening Supreme Court decision issued.”21

        Gallon has unsuccessfully sought relief in the sentencing court pursuant to

28 U.S.C. §2255. Thus, he can only bring a challenge under § 2241 if it appears

that the 2255 remedy is inadequate or ineffective to test the legality of his

detention. Gallon has failed to meet this burden. He has not alleged actual

innocence based on a change in statutory interpretation by the Supreme Court,

made retroactive in cases on collateral review. And his claim is not premised on

any intervening change in substantive law that would negate the criminal nature of

his conduct so that his conviction is no longer valid. Because Gallon fails to meet

his burden of demonstrating that § 2255 is inadequate or ineffective the challenge


21
     Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).
                                              5
      Case 4:20-cv-01964-MWB-EBC Document 8 Filed 01/06/21 Page 6 of 6




the legality of his detention, the § 2241 petition will be dismissed for lack of

jurisdiction.

IV.   CONCLUSION

      Based on the foregoing, the petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 will be dismissed for lack of jurisdiction. The dismissal is

without prejudice to Gallon’s right to seek authorization from the appropriate court

of appeals to file a second or successive § 2255 motion.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           6
